Title: To George Washington from Stephen Billings, 25 July 1781
From: Billings, Stephen
To: Washington, George


                  May it Please your Excellincy
                     
                     Dobbs Ferry July 25th 1781
                  
                  Major Murnan of the Engineers is accused of—Attacking a Sentinel upon his Post—being in the execution of his Duty—with a drawn sword Threatning his Life—spitting in his face—& otherwise abusing & insulting him—on the 25th Instant—at Dobbs Ferry.
                  2d  Of attempting to take away a Boat which was under the care of the Sentinel at the abovementioned time.
                  3d  Of Unofficer & Ungentlemanlike behaviour.
                  Which Crimes being highly subversive of military order & Discipline—& of which full evidence can be produced—most earnestly desire your Excellency will be pleased to order him in arrest.  I am with the greatest Respect your Excellencys most Obedt Servant
                  
                     Stephen Billing Capt. 2d Connett Regt
                  
               